— Appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered February 12, 2015. The order granted the motion of plaintiff for partial summary judgment on the issue of liability pursuant to Labor Law §§ 240 (1) and 241 (6) and denied the cross motion of defendants for partial summary judgment dismissing plaintiff’s Labor Law §§ 240 (1) and 241 (6) causes of action.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties and filed on January 4, 2016,
It is hereby ordered that said appeal is unanimously *1322dismissed without costs upon stipulation.
Present — Whalen, P.J., Smith, Centra, Carni and Scudder, JJ.